Title: To John Adams from Hendrik Brouwer Chs. zoon, 31 March 1782
From: Brouwer, Hendrik, Chs. zoon
To: Adams, John



Rotterdam 31. Maert 1782
Aan syn Excellentie

Vergeeft Bid ik Uw dat ik vry genoeg ben U deese myne missieve te adresseeren, de Liefde voor myn Vaaderland, t’herdenken wat onse voor Ouders hebben gedaen, Sig Een vry Volk te maaken heeft in my en veele weldenkende Hollanders bevestigt dat t’Volk van America onse naeste Broederen in Deugd waaren, dus wierd het onse verschuldigde Pligt hun in hunnen Onderdrukkinge te helpen Onderschraagen, veele Weldenkende Negotianten, Edog dat wel het minste getal uytmaakte waeren hier toe geneygd, dan wy vonden tot ons herten leed Een aental Engelschen Effectief niet alleen, maar nog grooter Partij Hollanders Engels gesind of D’Engelse toegedaen, Eventwel niet teegenstaende de Overmagt waer teegen wy Dagelyks moesten Worstelen, om de regtvaerdiege Oorlog der Americaanen teegens Engeland in Een helder Dag ligt te Stellen, wierden versterkt door de naergedagten onser voor Ouderen, en heeft ons de vrees van niet eens te Zullen treumpheeren weg genoomen.
Wy hebben dus volhard in onse Denkenswyse die wy voorgenoomen hadden te Maintineeren, van D’Eerste tyt af dat de Onlusten tusschen America en Engeland Syn begonnen, wy hebben in de Waagschaal gestelt onse Huyse, Goederen, en famielies geplundert te Zien door de Oproggeling van onse teegen Party, was t’moogelyk t’Gepeupel in hun belang te Krygen, dan Een regtvaardig God heeft hier in voorsien, wy Danken dien Selven Opperheerscher met Needergeslaagen Oogen, dan met traanen van blydschap dat wy Eindelyk in weerwil van de Quaade Geintentioneerde tot ons doelwit Zyn geraakt, Eene Zaak van dat gewigt (Sonder dat ik wil my in laaten in het Politique) had men myn’s gedagten direct moeten Aenvaarden by de Onregtvaardiege Oorlogs de Claratie van Engeland Aen Ons, niets is Evenreedieger als Synen Onnatuurlyken Vyand, Ja God beetert onse Zoo genaemde Geloofs en bontgenooten afbreuk te doen, en Juyst bragt men hun de Grootste Slag met Americaa Een vry Volk te verklaaren Dit nu by Holland En Vriesland geschied Synde in weerwil der Ridderschap, heb ik nu geen moment twyffel of het Zal by alle 7. Provencies werden doorgedrongen God bekragtige dit heylsaem werk met Syne Zegeningen en Vermurwe de herten die van ander Gevoelen Zyn.
Neemt dan niet Qualyk dat Een hart Overstulpt van Vergenoeging vry genoeg is Uw Excellentie te fielieciteeren met de Erkentenis van Minister Pleni Potentiaris—by Holland en Vriesland, in Weiniege Daagen hoop ik Zal ik met Uw Excellentie’s Goed Gunstiege Permissie my mogen verstouten U in Persoon Geluk te wenschen de Gantsche Unie U dusdanig Erkent heeft.
Myn Huys heeft het Geluk gehad, en myne vrienden daar teegenwoordig hebben Sig met my Eene biesondere Eer gemaakt, Sig met D’Eerste hier Gearriveerde Americaanen ter myner Tafel te bevinden, op Welker Maeltyt t’Respectabel Congres der 13. Verenigde Staaten heylig wierd indagtig Gehouden.
Niemant moet Eygen belang naauwer ter herten Gaen als t’welsyn van Syn Vader Land, of van Zyne Broederen die dus daanig Denken, maar myn ’s bedunkens is er buyten Eygen Intrest ook Eene Reedelykheid, dat de Soo daaniege ingeval van Vrugten te kunnen Plukken niet moeten vergeeten werden, t’ is om die reeden ik Uw Excel­lentie wil Kenbaer maaken Eeniege myner Goede Geintentioneerde Vrienden, wy verlangen niets meer als Eene Geschikte Correspondentie met Sollide Huysen van N: America wy verbeelden ons door onse bestendiegen Yver ons Een Gedeelte der Preferentie toekomt.
En wy Zyn bereyd met de Scheepen en Gelt dat wy hebben, ons Een voordeeliegen handel Weederzyds te Procureeren, Inclosa Vind U Een Nota der bovenaengehaelde Vrienden, en wy recommandeere ons in U Gunstige Aendenken in Americaa.
Mogt nu myn Huys by Geleegenheid dat U Zig in Rotterdam Liet vinden, Sig begunstigt Zien Uw Excellentie ter myner Tafel te moogen Ontfangen, niets Zoude my meer vergenoegen, buyten D’Eer die alle hoogagting waerdig is, Zoude ik my biesonder met myne Lieve Kinderen Kittelen tot Spyt der Engelsgesinde, Ik bid vergeeft dat ik vry genoeg ben Een antwoort te vraagen, en naer U voor myn Aendeel Gronthertig Dank Gesegt te hebben voor Uw aller Vriendelykste missive aen t’Corps van Negotianten alhier, noeme my met de verschuldigde Eerbied en hoogagting, Uw Excellentie’s Onderdaniege En Gehoorsaamste Dienaer

Hendrik Brouwer Chs. zoon

